Citation Nr: 0003820	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  99-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for dysthymic disorder.

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970.

The issues on appeal arise from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, by which service 
connection was denied for post-traumatic stress disorder 
(PTSD) and for dysthymic disorder.  The veteran filed a 
notice of disagreement in November 1998, a statement of the 
case was issued in December 1998 and the veteran perfected 
his appeal in January 1999.

In January 1999, the RO requested from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) that 
a search be made to attempt to verify the veteran's 
stressors.  A response from USASCRUR is not contained in the 
claims folder.  The veteran has requested a copy of these 
records.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  PTSD is not currently objectively demonstrated; the claim 
for service connection for PTSD is not plausible.

2.  There is no medical evidence linking the veteran's 
dysthymic disorder, diagnosed 28 years after discharge, to 
his military service or to a service connected disability; 
the claim concerning service connection thereof is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim concerning service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.304(f) (1999).  

2.  The claim concerning service connection for dysthymic 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
immediately prior to a pre-induction examination in July 
1968, the veteran denied any history of frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory, amnesia, bed wetting, nervous trouble of any sort, or 
periods of unconsciousness.  He did report a history of 
insomnia.  Neurologic and psychiatric examinations were 
normal.  At the veteran's separation examination in September 
1970, neurologic and psychiatric examinations were again 
normal.

The veteran's DD Form 214 indicates that he received, in 
part, a Vietnam Commendation Medal and a Vietnam Service 
Medal.  His military occupational specialty was military 
policeman.

In March 1971, VA medical records were associated with the 
claims file.  These records do not reflect any treatment for 
or diagnosis of any psychiatric conditions.  

The veteran was examined for VA purposes in September 1972 
and September 1973.  He did not complain of any psychiatric 
symptoms during either examination.

In June 1998, the veteran filed a written statement in which 
he indicated that he was seeking service connection for PTSD.  

In October 1998, the veteran filed a written statement 
describing his experiences in Vietnam.  He essentially 
asserted that while serving with the 23rd MP Company at 
"Landing Zone Bayonet," he heard guns firing and was 
present when the base was mortared.  The veteran was involved 
in nighttime skirmishes and saw mutilated corpses.  He once 
had to remove the body parts of a dead enemy soldier.  The 
veteran attached copies of two photographs, one of which 
apparently depicted him standing in a military uniform on a 
road in Vietnam.  The veteran also attached news articles in 
an effort to confirm some of his stressors. 

The veteran underwent a VA examination in October 1998.  He 
essentially told the examiner that he had been bothered by 
some of the memories he had had about his years in Vietnam.  
Most recently, he had attended a reunion of some of his 
fellow soldiers and he talked with two men who where in his 
platoon.  Apparently there was an incident that occurred in 
Vietnam were he was serving as an MP on "Highway One," in 
which his job was to give out speeding tickets.  There was a 
"sapper" attack and an acquaintance of the veteran was 
killed within 50 feet of him.  The veteran also remembered 
seeing dead bodies covered with flies on the side of the road 
the morning after a nighttime battle.  The veteran reported 
to the examiner that he had been writing poetry ever since 
Vietnam, and that he had a "depressive dull ache" with 
respect to his Vietnam experiences.  

The veteran was late to his examination.  He looked healthy, 
dressed in a relaxed manner and behaved appropriately.  
Speech was relaxed and normal, as was his mood.  Affect was, 
at times, flat and blunted.  There was no indication of 
depersonalization or derealization.  There were no 
hallucinations, illusions, delusions, or suicidal or 
homicidal ideations.  Thought process was goal-directed and 
the veteran was oriented times four.  According to the 
examiner, the veteran was most likely functioning in the 
superior range of intelligence.  Long and short term memory 
was intact, and concentration was within normal limits.  
Judgment was good.  On a scale of one to 10, with one being 
very depressed and 10 being happy, the veteran put himself on 
average at about a six.  He denied having nightmares.  He did 
have difficulty falling back to sleep if he had to wake up to 
urinate, and the veteran would think about Vietnam then.  He 
thought about his Vietnam experiences every day.  However, 
the veteran was trying to avoid thinking about the blood and 
gore, although he did write about his activities, which 
seemed to have been therapeutic.

Following this examination, the veteran was diagnosed as 
having dysthymic disorder, late onset.  The examiner also 
included the following language in the report: "It should be 
noted that [the veteran] does not meet all the criteria for 
Posttraumatic Stress Disorder, however, he does meet [the] 
criteria for dysthymia."

By a November 1998 rating decision, the RO denied service 
connection for PTSD, and denied service connection for 
dysthymic disorder.

In his November 1998 notice of disagreement, the veteran 
noted that his unit records had not been researched to 
substantiate his stressors, including the attack on the LZ 
Bayonet.  The veteran also reported that he had written a 
book about his Army experiences, which was published in 1972.  
The veteran had shown the VA examiner a copy of this book.

In January 1999, the veteran submitted a written statement, 
in which he again detailed his Vietnam stressors, as well as 
the severity of his PTSD symptoms.  The veteran also attached 
a copy of a poem he had written about recovering a dead body 
in Vietnam, which was apparently part of a book he had 
written, entitled "Obscenities."  

Subsequently in January 1999, the RO wrote to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
requested any records covering the units and events 
pertaining to the veteran's claim.  Specifically requested 
were records showing the 3rd Platoon, 23rd Military Police 
Company suffering fatal casualties in early April 1970.  The 
claims folder does not contain a response from USASCRUR.

In a December 1999 statement, the veteran requested that the 
RO follow-up on the request for records from USASCRUR.  


II.  Analysis

Under the applicable criteria, service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if 
preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1999).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West l991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The revised regulation provides as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

However, a claimant for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  VA has the duty to assist a claimant 
in developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered in this case is 
whether the veteran has presented well grounded claims, that 
is, claims which are plausible.  If he has not presented well 
grounded claims, his appeals must fail, and there is no duty 
to assist him further in the development of his claims, as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Veterans Appeals (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) (1999) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Concerning the claim for PTSD, the Board finds a fundamental 
criterion to support a grant of service connection has not 
been met.  That is, there is no medical evidence establishing 
a current diagnosis of PTSD.  In fact, at the examination for 
VA purposes, the VA examiner specifically concluded that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has 
reiterated that a current and unequivocal diagnosis of PTSD 
is necessary for service connection.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of a 
diagnosis of PTSD, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim imposed by 38 U.S.C.A. § 5107(a). 

It is also the Board's conclusion that the veteran has failed 
to submit evidence of a well-grounded claim concerning 
service connection for dysthymic disorder.  There is no 
competent evidence linking any such dysthymic disorder, a 
condition which was first diagnosed 28 years after discharge, 
to service or to a service-connected disability.  Caluza, 
supra.  As noted in above, the veteran, as a lay person, is 
not competent to make determinations requiring medical 
expertise which is the situation in this case.  Lathan, 
supra.; see also Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  

In arriving at the decision concerning the issue of service 
connection for PTSD, the Board has noted the veteran's 
request for a copy of any records from USASCRUR obtained by 
the RO.  These records are not in the claims folder, and the 
RO has been requested to entertain the veteran's request in 
the INTRODUCTION section of this decision.  However, the 
undersigned finds that no useful purpose would be served by 
delaying a decision in this case by Remanding the claim to 
the RO to obtain these records.  In this regard, the claim 
for PTSD is being denied solely on the basis of the absence 
of a diagnosis of PTSD as opposed to the absence of a 
confirmed stressor.  In short, even if these records 
confirmed the veteran's stressors, they would not contain a 
diagnosis of PTSD.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.  

A well grounded claim having not been submitted, entitlement 
to service connection for a dysthymic disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

